Case: 18-40174      Document: 00514750732        Page: 1     Date Filed: 12/06/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                   No. 18-40174                               FILED
                                 Summary Calendar                      December 6, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk

In the Matter of:

DEBRA ANN LOHRI,
                                                Debtor.


DEBRA ANN LOHRI,
                                                Appellant,
versus

SPECIALIZED LOAN SERVICING, L.L.C.,

                                                Appellee.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:17-CV-866




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Debra Lohri’s notice of appeal from the bankruptcy court to the district


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40174     Document: 00514750732     Page: 2   Date Filed: 12/06/2018


                                  No. 18-40174

court arrived at the office of the bankruptcy clerk a few days after the due date.
She appeals the dismissal of that appeal, contending that we should expand
the “mailbox rule” to make it available beyond just prisoners. Rule 8002 of the
Federal Rules of Bankruptcy Procedure, entitled “Time for filing Notice of
Appeal,” includes an exception, in subsection (c), for “Appeal by an Inmate
Confined in an Institution.”

      Lohri is not an inmate, so the usual rule applies to her. In Wright v. Kite
Brothers, L.L.C. (In re Kite), 710 F. App’x 628, 631−32 (5th Cir. 2018) (per
curiam), we carefully explained that Rule 8002 is jurisdictional. See Dorsey v.
U.S. Dep’t of Educ., 870 F.3d 359, 362 (5th Cir. 2017); Smith v. Gartley (In re
Berman-Smith), 737 F.3d 997, 1003 (5th Cir. 2013).

      The judgment of dismissal for want of jurisdiction is AFFIRMED.




                                        2